4Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is duplicate of claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino (US Pub 2007/0242170) in view of Kwak et al (US Pub 2008/0284770).

With respect to claim 1, Ogino discloses a control circuit, configured to control an on/off time sequence of multiple power source signals inputted to a display module, (fig. 1; sequence circuit 13 connected to liquid crystal display panel 11c; par 0003; discloses  a liquid crystal display unit including a sequence circuit that is supplied plural supply voltages and supplies plural supply voltages to a liquid crystal display panel in a predetermined sequence, and a liquid crystal TV set that includes the sequence circuit) wherein the control circuit  (fig. 1; sequence circuit 13 interpreted to be the claimed control circuit) comprises a first input end (fig. 2; Resistor R514 receives the 3.3 V; par 0044; discloses the 3.3V line inputs 3.3V and outputs the 3.3V as is to the liquid crystal display panel 11c ; Hence Resistor R514 receives the 3.3 V is interpreted to be the first input end) and a second input end that separately receive different external power source signals, (par 0049; discloses The transistor Q505 functions as the fourth transistor and the 13V and 21V supplied in parallel are converted to the second input voltage; par 0053; discloses the transistor Q502 is a PNP type transistor and its base is connected to the collector of the transistor Q511 and its emitter is connected to its base through the resistor R527. The emitter is supplied 40V from the 40V line through the resistor R552; Hence, the transistor Q505 and transistor Q502 are interpreted to be the second input end ) and the control circuit sequentially controls the first input end and the second input end to input a power source signal to the LCD module, (Par 0057; The inputted 3.3V is output to the liquid crystal display panel 11c as is (sequence 101); par 0061; discloses the transistor Q505 is turned on (sequence 104), then the transistor Q505' is also turned on (sequence 105). Then, the voltages supplied through the 13V and 21V lines are lowered to 10.8V through the resistors R509 and R534 respectively and the 10.8V is output to the liquid crystal display panel 11c; Hence the sequence circuit controls first end and second input end to output 3.3 V and 10.8 Volts n sequence) and sequentially controls the second input end and the first input end to power off (par 0042; discloses the sequence circuit 13 generates plural types of voltages from plural types of voltages supplied from the power supply circuit 12 and supplies the generated voltages to the liquid crystal display panel 11c and stops the voltage supply in a predetermined sequence respectively; par 0071; discloses Upon the turning-off of the liquid crystal TV set 11, the supply of 25V, 10.8V, and 3.3V is stopped in this order; hence the second input voltage 10.8 is stopped and then the first input voltage 3.3 stopped);
Ogino doesn’t expressly disclose multiple power source signals inputted to a drive chip of a display module;
In the same field of endeavor, Kwak discloses a liquid crystal panel with a drive chip and power source signals inputted to a drive chip of a display module (fig. 2; discloses a drive chip 10 mounted on the LCD panel 103; par 0108; discloses  a plurality of signals supplied from the PCB 200, e.g., driving, control and power signals, may be supplied to the driving chip 10 and/or the LCD panel 103 through the plurality of wires; Hence Kwak discloses an LCD module with a drive chip that receives the driving, control and power signals from the PCB200 and drives the LCD panel);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ogino to output the plurality of power signals to the LCD drive chip as disclosed by Kwak order to optimize controlling the operation of driving LCD panel using a driving chip to display an image on the screen.


With respect to claim 2, Ogino as modified by Kwak discloses wherein the second input end comprises a second input sub-end (Ogino; par 0049; discloses the transistor Q505 functions as the fourth transistor and the 13V and 21V supplied in parallel are converted to the second input voltage. The electrode of the transistor Q505 receiving the input voltage 13V and 21V in parallel is interpreted to be the second input sub-end) and a third input sub-end, (par 0053; discloses the transistor Q502 is a PNP type transistor and its base is connected to the collector of the transistor Q511 and its emitter is connected to its base through the resistor R527. The emitter is supplied 40V from the 40V line through the resistor R552; Hence, electrode of the transistor Q502 receiving the Input voltage 40V is interpreted to be the third input sub-end) the second input sub-end and the third input sub-end separately receive different external power source signals, (Ogino; fig. 2; discloses one electrode of the transistor receives 13V and 21V in parallel and one electrode of the transistor Q502 receives 40V ) and the control circuit sequentially controls the first input end, the second input sub-end, and the third input sub-end to input a power source signal to the display module (Ogino; par 0071; discloses upon the turning-on of the TV set, 3.3V, 10.8V, and 25V are inputted to the liquid crystal display panel 11c in this order) and sequentially controls the third input sub-end, the second input sub-end, and the first input end to power off (Ogino; 0071; discloses Upon the turning-off of the liquid crystal TV set 11, the supply of 25V, 10.8V, and 3.3V is stopped in this order; thus the input ends are  power off.). Ogino does not teach supplying the plurality of power signals to the drive chip. Kwak discloses supplying the plurality of power signals to the drive chip (Kwak; par 0108; discloses  a plurality of signals supplied from the PCB 200, e.g., driving, control and power signals, may be supplied to the driving chip 10 and/or the LCD panel 103 through the plurality of wires).
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ogino to output the plurality of power signals to the LCD drive chip as disclosed by Kwak order to optimize controlling the operation of driving LCD panel using a driving chip to display an image on the screen.


With respect to claim 3, Ogino as modified by Kwak discloses wherein the first input end is a VDDI input end, (Ogino; fig. 2; discloses resistor R514 receiving the 3.3V; hence the electrode of the resistor R514 receiving the 3.3V is the VDDI input end) the second input sub-end is an AVEE input end, (Ogino; par 0049; discloses the transistor Q505 functions as the fourth transistor and the 13V and 21V supplied in parallel are converted to the second input voltage; Hence the electrode of the transistor Q505 receiving the 13V and 21V is the AVEE input end) and the third input sub-end is an AVDD input end; (Ogino; fig. 2; the electrode of the transistor Q502 receiving 40V is the ACDD input end; par 0055; discloses the 40V is equivalent to the third input voltage) or the first input end is a VDDI input end, the second input sub-end is an AVDD input end, and the third input sub-end is an AVEE input end.

With respect to claim 8, Ogino as modified by Kwak discloses wherein a liquid crystal display drive module further comprises the control circuit according to claim 1 (Ogino ; fig. 1; discloses the sequence circuit 13 connected to the liquid crystal display panel). Ogino does not teach LCD display module comprising the drive chip.  Kwak discloses LCD display panel comprising a drive chip (Kwak; fig. 2; discloses drive chip 10 disposed on the LCD panel 103).  Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ogino to output driving signals the LCD drive chip as disclosed by Kwak order to optimize controlling the operation of driving LCD panel using a driving chip to display an image on the screen.

 With respect to claim 9, Ogino as modified by Kwak discloses a liquid crystal display apparatus, comprising the liquid crystal display drive module according to claim 8 (Ogino; par 0038; discloses FIG. 1 shows a schematic block diagram of a configuration of a liquid crystal TV set of the present invention.).

With respect to claim 13, Ogino as modified by Kwak discloses wherein a liquid crystal display drive module further comprises the control circuit according to claim 2 (Ogino ; fig. 1; discloses the sequence circuit 13 connected to the liquid crystal display panel;).  Ogino does not teach LCD display panel comprising the drive chip.  Kwak discloses LCD display drive module comprising a drive chip (Kwak; fig. 2; discloses drive chip 10 disposed on the LCD panel 103).  Therefore, it would have Ogino to output driving signals the LCD drive chip as disclosed by Kwak order to optimize controlling the operation of driving LCD panel using a driving chip to display an image on the screen.


With respect to claim 14, Ogino as modified by Kwak discloses wherein a liquid crystal display drive module further comprises the control circuit according to claim 3 (Ogino ; fig. 1; discloses the sequence circuit 13 connected to the liquid crystal display panel;).  Ogino does not teach LCD display panel comprising a drive chip.  Kwak discloses LCD display drive module comprising the drive chip (Kwak; fig. 2; discloses drive chip 10 disposed on the LCD panel 103).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ogino to output driving signals the LCD drive chip as disclosed by Kwak order to optimize controlling the operation of driving LCD panel using a driving chip to display an image on the screen.



Claims 7 and are rejected under 35 U.S.C. 103 as being unpatentable over Ogino (US Pub 2007/0242170) in view of Kwak et al (US Pub 2008/0284770) and Zhang (US Pub 2014/0168052).

Ogino as modified by Kwak don’t expressly disclose wherein a thermosensitive resistor is connected on the paths of the AVEE input end and the drive chip in series; and/or a thermosensitive resistor is connected on the paths of the AVDD input end and the drive chip in series;
Zhang discloses a display device with an output voltage protection module where wherein a thermosensitive resistor is connected on the paths of the AVEE input end and the drive chip in series; and/or a thermosensitive resistor is connected on the paths of the AVDD input end and the drive chip in series; (par 0029; discloses when the output voltage of the LED lightbar is increased, the current flowing through the OVP is increased, which may damage the driver IC. However, because the sixth resistor R6 is connected in series, most energy is consumed by heat of the resistor. Thus, the current flowing into the driver IC is reduced to protect the driver IC from being damaged from high current);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ogino as modified by Kwak to dispose the thermal sensitive resistor between the power sequence circuit and LCD module control circuit
as disclosed Zhang in order to reduce the current flowing through the LCD module control circuit; hence protecting the LCD module control circuit from being damaged from high current.

With respect to claim 18, Ogino as modified by Kwak and Zhang discloses wherein a liquid crystal display drive module further comprises the control circuit according to claim 7 (Ogino ; fig. 1; discloses the sequence circuit 13 connected to the liquid crystal display panel).   Ogino does not teach LCD display module comprising a drive chip.  Kwak discloses LCD display panel comprising the drive chip (Kwak; fig. 2; discloses drive chip 10 disposed on the LCD panel 103).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ogino to output driving signals the LCD drive chip as disclosed by Kwak order to optimize controlling the operation of driving LCD panel using a driving chip to display an image on the screen.


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, Ogino alone or in combination with other prior art of record fails to disclose wherein the first input end is a VDDI input end, the second input sub-end is an AVEE input end, the third input sub-end is an AVDD input end, and the control circuit comprises: a first resistor, wherein a first end of the first resistor is connected to the VDDI input end; an N-type field effect transistor, wherein a gate electrode of the N-type field effect transistor is connected to a second end of the first resistor, a first electrode of the N-type field effect transistor is connected to the AVEE input end, and a second electrode of the N-type field effect transistor is connected to the drive chip; a first capacitor, wherein a first end of the first capacitor is connected to the second end of the first resistor, and a second end of the first capacitor is grounded, or a Ogino to arrive at the claimed invention as the final result would have been unpredictable or would have changed the principle of operation of the cited reference. 
Claims 10, 15 are objected for being dependent on claim 4.
With respect to claim 5, Ogino alone or in combination with other prior art of record fails to disclose wherein the first input end is a VDDI input end, the second input sub-end is an AVDD input end, the third input sub-end is an AVEE input end, and the control circuit comprises: a third resistor, wherein a first end of the third resistor is connected to the VDDI input end; a first N-type field effect transistor, wherein a gate electrode of the first N-type field effect transistor is connected to a second end of the third resistor, a first electrode of the first N-type field effect transistor is connected to the AVDD input end, and a second electrode of the first N-type field effect transistor is Ogino to arrive at the claimed invention as the final result would have been unpredictable or would have changed the principle of operation of the cited reference. 

Claims 11-12, 16 are objected for being dependent on claim 5.

With respect to claim 6, Ogino alone or in combination with other prior art of record fails to disclose further comprising: a selecting circuit; a third N-type field effect transistor, wherein the VDDI input end is connected to the gate electrode of the third N-type field effect transistor through the selecting circuit, the first electrode of the third N-Ogino to arrive at the claimed invention as the final result would have been unpredictable or would have changed the principle of operation of the cited reference. 
Claims 17 are objected for being dependent on claim 6.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJIT SHAH/ Examiner, Art Unit 2624   


/CHANH D NGUYEN/ Supervisory Patent Examiner, Art Unit 2691